732 N.W.2d 541 (2007)
James T. RODDY, Plaintiff-Appellant,
v.
GRAND TRUNK WESTERN RAILROAD, INC., Tracy Miller, Lawrence T. Wizauer, David Cromie, Peter Brandon, Thomas Willett, and Lawrence R. Martenis, Defendants-Appellees.
Docket No. 133393. COA No. 271208.
Supreme Court of Michigan.
June 20, 2007.
On order of the Court, the application for leave to appeal the January 30, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.